Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,312,750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by  the prior art of record.
In detail claim 15 recites a transmitter for detecting a receiver an electrode, a voltage source configured to apply a voltage to the electrode; and a detection circuitry connected to the electrode, wherein the detection circuit is configured to detect the capacitance change of a capacitor based on a current flowing through the capacitor such that a presence of the receiver is detected,,, is not found nor suggested by the prior art of record. Same reasoning applies to claims 1 a method, claim 7 a transmitter for detecting a receiver via a capacitance change and claim 14 a method, as details for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 25, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836